Judgment and order affirmed, with costs. Memorandum: The question before us turns almost entirely on comfijeting testimony of medical experts. There is evidence to support the jury’s finding that the serious condition on which plaintiff bases his claim was not caused by the accident for which defendants are responsible. We cannot say that the finding is against the weight of the evidence. All concur. (The judgment is for plaintiff in an automobile negligence action. The order denies plaintiff’s motion for a new trial on the ground of inadequacy of the verdict.) Present —■ Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.